     Case 2:18-cr-00104-SVW Document 33 Filed 01/18/19 Page 1 of 35 Page ID #:162



 1   Mark J. Werksman, Es_g. (State Bar No. 120767)
     Kelly: C. Quinn, Esq. ~Slate Bar No. 197697)
 2   Elizabeth Littlej Esg._ State Bar No. 307944)
     WERKSMAN ACK ON & QUINN LLP
 3   888 West Sixth Street, Fourth Floor
     Los Angeles, California 90017
 4   Telephone: (213) 688-0460
     Facsimile: (213) 624-1942
 5   Email: mwerksman@werksmanjackson.com
 6   Attorney§ for Defendant
     Vasken -Kenneth Gourdikian
 7
 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,             ) CASE NO.   CR 18-104-SVW
12               Plaintiff,     ) DEFENDANT VASKEN KENNETH
          v.                    ) GOURDIKIAN'S SENTENCING .
13                              ) MEMORANDUM
     VASKEN KENNETH GOURDIKIAN, )
14
                 Defendant.                )
15
                                           )
16                                         )
17
                                           )
     ~~~~~~~~-)
18

19

20
21

22
23

24

25

26
27

28
     Case 2:18-cr-00104-SVW Document 33 Filed 01/18/19 Page 2 of 35 Page ID #:163



                                             TABLE OF CONTENTS
                                                                                                          PAGE(S)
 2

 3   I.     INTRODUCTION .......................................................................................... 3
 4   II.    STATEMENT OF FACTS ........................................................................... ..
 5          A.      FACTS RELATING TO MR. GOURDIKIAN ................................. ..
 6                  1.       MR. GOURDIKIAN'S EARLY LIFE ...................................... .
 7                  2.       MR. GOURDIKIAN'S EDUCATION
                             AND EMPLOYMENT HISTORY .......................................... ..
 8
                    3.       MR. GOURDIKIAN'S FAMILY LIFE .................................... .
 9
                    4.       MR. GOURDIKIAN'S LONG HISTORY OF CIVIC
10                           ENGAGEMENT AND COMMITMENT TO HIS
                             COMMUNITY ........................................................................... 8
11
                    5.       MR. GOURDIKIAN'S ADDICTION TO AMASSING
12                           A GUN COLLECTION FUELED HIS NEED TO
                             ENGAGE IN THE BUSINESS OF SELLING FIREARMS .. ..
13
            B.      FACTS OF THE INSTANT CASE ................................................... 1
14
     III.   SENTENCE CALCULATION ..................................................................... 1
15
            A.      THE NATURE AND THE CIRCUMSTANCES OF THE
16                  OFFENSE AND THE HISTORY AND CHARACTERISTICS
                    OF THE DEFENDANT WARRANT A LESSER SENTENCE ....... 11
17
                    1.       THE HISTORY AND CHARACTERISTICS OF MR.
18                           GOURDIKIAN WARRANT A LESSER SENTENCE .......... 11
19                  2.       THE NATURE AND CIRCUMSTANCES OF THE
                             OFFENSE ................................................................................. 1
20
                             a.       THE NATURE AND CIRCUMSTANCES OF
21                                    COUNT ONE ................................................................. 1
22                                    1.       REQUIREMENTS TO SELL OR
                                               PURCHASE A FIREARM .................................. 15
23
                                      11.      REQUIREMENTS TO OBTAIN A
24                                             LICENSE TO SELL FIREARMS ....................... 18
25
                                      ...
                                      111.      CALIFORNIA'S FIREARM ROSTER .............. 1
26                  3.       THE NATURE AND CIRCUMSTANCES OF COUNT
                             THREE ..................................................................................... 23
27

28
            B.
                    ~5~1f~ ~~}Jf~i~1ft9>~~~g~~:~~~~~.:.~~.~~~ .......... 25
                     1.      THE SERIOUSNESS OF THE OFFENSE ............................. 25
                                                             i
     Case 2:18-cr-00104-SVW Document 33 Filed 01/18/19 Page 3 of 35 Page ID #:164




                   2.       THE NEED TO PROVIDE JUST PUNISHMENT
 2                          AND PROMOTE RESPECT FOR THE LAW ....................... 2
 3                 3.       THE NEED TO PROTECT THE PUBLIC ............................. 2
 4                 4.       THERE rs A LOW LIKELIHOOD OF RECIDIVISM .......... 2
 5         C.      KINDS OF SENTENCES AVAILABLE .......................................... 2
 6   IV.   CONCLUSION ............................................................................................. 3
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                           ii
     Case 2:18-cr-00104-SVW Document 33 Filed 01/18/19 Page 4 of 35 Page ID #:165



                                         TABLE OF AUTHORITIES
                                                                                                       PAGE(S)
 2

 3   SUPREME COURT CASES
 4   Abramski v. United States
          573 U.S. 169 (2014) ...................................................................................... 23
 5
     Gall v. United States
 6          552 U.S. 38, 49 (2007) ................................................................... 10,11,12,1

     Kimbr5~~hJ.·sr:s~:efo~'/(~001) ................................................................................ 1
 7

 8
     United States v. Knights
 9         534 U.S. 112, 119 (2001) .............................................................................. 2
10
     FEDERAL CASES
11
     Pena v. Lindley
12         898 F.3a 969 (9th Cir. 2018) ........................................................................ 1
13   Simon v. United States
          361 F. Supp. 2d 35, 43 (E.D.N.Y. 2005) ...................................................... 2
14
     United States v. Adelson
15         441 F. Supp. 2d 506 (S.D.N.Y. 2006) .......................................................... 11

     United3~~~~3d 8'2°f3eJ Cir. 2005) .......................................................................... 12
16

17
     United States v. Jones
18         158 F.3d 492, 500-01 (10th Cir. 1998) ......................................................... 1
19   United States v. Peppel           .
           707 F.3d 627, 637-638 (6th Cir. 2013) ......................................................... 11
20
     United States v. Rodriguez
21         527 F .3d 221, 228 (1st Cir. 2008) ................................................................. 11
22   United States v. Schroeder
           536 F.3d 746, 756 (7th Cir. 2008) ................................................................ 1
23
     United States v. Serafjni       .
24         223 F.3d 758, 773-74 (3d Cir. 2000) ............................................................ 1
25   United States v~ Spigner
           416 F.3d 708, 711 (8th Cir. 2005) ................................................................ 25
26
     United States v. Thurston
21         358 F.3d 51, 78 (1st Cir. 2004) ..................................................................... 12
28   United States v. Wilson
           350 F. Supp. 2d 910 (D. Utah 2005) ............................................................. 2

                                                             ii
     Case 2:18-cr-00104-SVW Document 33 Filed 01/18/19 Page 5 of 35 Page ID #:166



                                                                                                               PAGE(S)
 2   FEDERALSTATUTES
 3
     18 u.s.c. § 921 ....................................................................................................... 1
 4
     18 u.s.c. § 922 .............................................................................................. 3,14, 23
 5
     18 u.s.c. § 923 ....................................................................................................... 1
 6
     18 u.s.c. § 3551 ................................................................ ·..................................... 28
 7
     18 U.S.C. § 3553 .............................................................................................. passi
 8
     18 u.s.c. § 3582 ...................................................................................................... 2
 9
     18 u.s.c. § 5861 ....................................................................................................... 3
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                                iii
     Case 2:18-cr-00104-SVW Document 33 Filed 01/18/19 Page 6 of 35 Page ID #:167




 1   Mark J. Werksman, Esg. (State Bar No. 120767)
     Kelly C. Ouinn, Esq. ~~1ate Bar No. 197697)
 2   Elizabeth Littlej Esg._ State Bar No. 307944)
     WERKSMAN ACK ON & OUINN LLP
 3   888 West Sixth Street, Fourth Floor
     Los Angeles,. California 90017
 4   Telephone: (213) 688-0460
     Facsimile: (213) 624-1942
 5   Email: mwerksman@werksmanjackson.com
 6   Attorney§ for Defendant
     Vasken -Kenneth Gourdikian
 7

 8                          UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,             ) CASE NO.     CR 18-104-SVW
12                 Plaintiff,              ) DEFENDANT V ASKEN KENNETH
           v.                              ) GOURDIKIAN'S SENTENCING
13                                         )   MEMORANDUM
     V ASKEN KENNETH GOURDIKIAN, )
14
                   Defendant.              )
15
                                           )
16                                         )
17
                                           )
     ~~~~~~~~-)
18




21         Defendant, Vasken Kenneth Gourdikian, by and through his counsel of
22   record,   WERKSMAN JACKSON &   QUINNLLP, hereby files Defendant Vasken
23   Kenneth Gourdikian's Sentencing Memorandum.
24   III
25
     III
26   III
27
     III
28
     III
     Case 2:18-cr-00104-SVW Document 33 Filed 01/18/19 Page 7 of 35 Page ID #:168




 1   DATED: Jrn1uary 18, 2019                 Respectfully submitted,
 2                                            WERKSMAN JACKSON &        QUINN LLP



                                              r1~1)
 3

 4
                                              Mark J. Werksman
 5
                                              Kelly C. Quinn
 6                                            Elizabeth S. Little
 7                                            Attorneys for Defendant
                                              Vasken Kenneth Gourdikian
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                          2
     Case 2:18-cr-00104-SVW Document 33 Filed 01/18/19 Page 8 of 35 Page ID #:169




 1                                              I.
                                      INTRODUCTION
 2

 3          On September 20, 2018, Mr. Gourdikian pled guilty to Engaging in the
 4   Business of Dealing in Firearms without a License in violation of 18 U.S.C. §
 5   922(a)(l)(A) (Count One); and Making a False Statement During the Purchase of
 6   Firearm in violation of 18 U.S.C. § 922(a)(6) (Count Three). 1
 7         Pursuant to a written plea agreement, the parties agreed to a base offense
 8   level of 12 (U.S.S.G. §2K2.1 (a)(7)); an eight-level increase for the number of
 9   firearms pursuant to §2K2.l(b)(l)(D); and a two-level increase for abusing a
10   position of trust (§3Bl.3). The government also agreed to recommend up to a
11   three-level reduction for acceptance of responsibility and to recommend a sentence
12   of 30 months custody. The parties reserved the right to seek additional specific
13   offense characteristics, adjustments, departures, and variances.
14         On December 27, 2018, Probation filed its PSR. The Probation Officer's
15   findings and recommendations comport with the parties' agreement, resulting in a
16   total offense level of 19. (PSR ifif34-46.) Probation calculates a total criminal
17   history score of zero, placing Mr. Gourdikian in the criminal history category of I,
18   with a resulting guidelines range of 30 to 37 months. (PSR if81.) Probation
19   recommended a low-end sentence of 30 months, followed by a one-year term of
20   supervised release. (Doc. 29 at 2.) As set forth herein, given a consideration of the
21   mitigating factors enumerated in 18 U.S.C. § 3553(a), Mr. Gourdikian requests a
22   sentence well-below the Guideline range.
23

24

25   1
      In exchange for his plea, Counts Two and Four of the Four-Count Indictment
26   were dismissed. Count Two charged Mr. Gourdikian with Making a False
     Statement During Purchase of a Firearm in violation of 18 U.S.C. § 922(a)(6).
27
     Count Four charged Mr. Gourdikian with Possession of an Unregistered Firearm in
28   violation of 18 U.S.C. § 5861(d).

                                                3
     Case 2:18-cr-00104-SVW Document 33 Filed 01/18/19 Page 9 of 35 Page ID #:170




 1                                      II.
                                 STATEMENT OF FACTS
 2
     A.     FACTS RELATING TO MR. GOURDIKIAN
 3
            1.    MR. GOURDIKIAN'S EARLY LIFE
 4
             Mr. Gourdikian was born to Seta and Ardashes Gourdikian on January 18,
 5
     1970 in Pasadena, California. His parents were ethnic Armenians who emigrated to
 6
     the United States from Lebanon in search of a better life. He was raised in a
 7
     middle-class neighborhood in Pasadena, where many of his extended family
 8
     members also resided. As a first-generation American, Mr. Gourdikian understood
 9
     the value of growing up in the United States and was often reminded of the great
10
     hardships his parents and grandparents faced. His parents were "proud Americans"
11
     with successful careers-his father worked as a chemist, and his mother was a
12
     bilingual teacher.
13

14         2.     MR. GOURDIKIAN'S EDUCATION AND EMPLOYMENT
                  HISTORY
15
           Mr. Gourdikian graduated from John Muir High School in 1988 and spent
16
     four years at Pasadena City College. Although his parents wanted him to continue
17
     his academic pursuits, he chose to leave college and follow his passion to serve his
18
     local community as a police officer. 2 (Exhibit A, Letter from Berj Beramian.) He
19
     was hired by the Pasadena Police Department in 1994, where he served diligently
20
     for more than twenty years. (PSR if73.) Mr. Gourdikian "quickly excelled as a
21
     police officer, and within no time [was] deservedly promot[ ed] through the ranks."
22
     (Exhibit B, Letter from Randell K. Taylor.) He worked as a Field Training Officer,
23
     Vice Narcotics Specialist, SWAT Team Leader, Homicide Detective, Detective
24
25

26   2
      Mr. Gourdikian later obtained his bachelor's degree in criminal justice from the
27   University of Phoenix in 2001 while he was working full time. He also obtained
28   his master's degree in public administration from California State University
     Northridge.
                                              4
     Case 2:18-cr-00104-SVW Document 33 Filed 01/18/19 Page 10 of 35 Page ID #:171




 1    and Community Relations Officer, and Sergeant. As his former supervisor, Randell
 2    K. Taylor, writes:
 3          As a sergeant, Vasken displayed great leadership skills, the ability to
 4          teach, nurture, hold accountable, discipline and accomplish goals came
            easy for him. Growing up in the city which he worked was a true benefit
 5
            for both he and the organization. As a sergeant Vasken had an
 6          immediate impact on how the city was policed and interacted with its
            community members. Vasken embodied the tenants of the police
 7
            department's credo ... putting the department's and [t]he city's goals
 8          first.
 9    (Exhibit B.)
10          Mr. Gourdikian was held in the highest esteem and regard by his fellow
11   officers, subordinates, and supervisors. And, in 2013, was promoted to lieutenant.
12   Significantly, even after he was promoted to one of the highest executive positions
13   in his department, he continued to serve as a mentor to the youth in his community.
14   Thus, he was not just mentoring youth to gain leverage in the promotion process as
15   many young officers do; he genuinely cared for the community he served. (See
16   Exhibit C, Letter from Sergeant Michael Gligorijevic.)
17          Mr. Gourdikian spent his entire adult life working to protect and serve the
18   citizens of Pasadena. (See Exhibit D, Letter from Alan B. Snitzer.) Indeed, his
19   career on the force meant everything to him. As his wife, Roubina Gourdikian,
20   laments:
21          Vasken ... sacrificed his family time, holidays, special occasions, and
22          his own vacation to help others .... I was always surprised [at] how he
            can function so well with such little sleep but it was his passion for the
23
            job that kept him going. He was definitely the 'go to' person in the
24          department, and, to my disapproval at times, did not use a single sick
            day off in 24 years.
25
     (Exhibit E, Letter from Roubina Gourdikian.)
26
            Because of the instant case, Mr. Gourdikian lost the career and professional
27

28
     reputation it took him decades to build. He resigned from the Pasadena Police

                                                5
     Case 2:18-cr-00104-SVW Document 33 Filed 01/18/19 Page 11 of 35 Page ID #:172




 1    Department in good standing in March 2018, with the understanding that a felony
 2    conviction would be a basis for termination. As his former colleague Christopher
 3    Gutierrez explains: "[T]he day of his exit interview from the Pasadena Police
 4    Department he personally went around the department and spoke to people, when I
 5    met with him he was truly ashamed and made a very humbling statement. He said
 6    that he would give anything in the world just to be back in uniform as a regular
 7   police officer." (Exhibit F, Letter from Chris Gutierrez.) Mr. Gourdikian has now
 8   received notice from the California Public Employees' Retirement System
 9    (CalPERS) that because his crimes date back to 2014, his pension eligibility will
10   be rolled back five years, and he will not receive credit for his highest paying
11   period of service. Thus, Mr. Gourdikian is also losing hundreds of thousands of
12   dollars of pension benefits over his lifetime.
13          Although devastated by the loss of his decades-long career with the
14   Pasadena Police Department, Mr. Gourdikian was determined to find work to
15   support his family and put his children through college. In July 2018, Mr.
16   Gourdikian was hired by Westport Construction, Inc. to work as a project manager.
17   As his employer, George Cummings writes, "[Vasken] was able to adapt to an
18   entirely new career without much difficulty. [He] is an integral part of our
19   organization and I rely on him heavily to accomplish our goals." (Exhibit G, Letter
20   from George Cummings.) Any significant period of incarceration would result in
21   his termination from the company.
22
            3.    MR. GOURDIKIAN'S FAMILY LIFE
23
            Mr. Gourdikian married his high-school sweetheart, Roubina Gourdikian, on
24
     May 11, 1996. Together, they have two children: A.S. Gourdikian (age 19); and
25
     A.A. Gourdikian (age 17). Mr. Gourdikian is the epitome of a family man; he is
26
     extremely devoted to his wife and children. (See Exhibit H, Letter from Jordan C.
27
     Hayes.) As his many friends and family members attest:
28

                                                6
     Case 2:18-cr-00104-SVW Document 33 Filed 01/18/19 Page 12 of 35 Page ID #:173




 1         Vasken is a faithful husband with a strong marriage to his amazing wife.
 2         They have raised two exceptional sons, who are polite, respectful, good
           students with bright futures ahead of them. I know Vasken's influence
 3         and example played a huge role instilling these values in them.
 4   (See, e.g., Exhibit I, Letter from Robert Gaudet.) Mr. Gourdikian' s elder son is a
 5   pre-med college student, and his younger son is a gifted musician who is currently
 6   a senior in high school.
 7          With his children moving out of the house to attend college, Mr.
 8   Gourdikian will need to be home to help care for his wife. Five years ago, Mrs.
 9   Gourdikian was diagnosed with Graves disease, which has deeply affected her
lO   immune system and eye sight. (See Exhibit E.) As his wife explains, "My husband
11   has stood by me through my roller coaster of emotions and has been a pillar of
12   support in order for me to be in remission of this horrible disease. My
13   endocrinologist has emphasized that my life be stress free in order to be in
14   complete remission .... I will need [my husband] to continue to support me as I
15   deal with orbital decompression surgery for my eyes." (Exhibit E.)
16          In spite of the unfortunate circumstances he now finds himself in, Mr.
17   Gourdikian has used his mistakes as a teaching opportunity for his children. As his
18   friend, Mike Burke, explains:
19         I know no father who surpasses the consistency that Vasken
20         demonstrates in raising his two sons. I've seen them grow from small
           boys to men, and they share the moral character that I know their father
21
           has .... Perhaps the most difficult result of this situation for Vasken has
22         been on the impact his actions have had on that code of character has
23
           taught them throughout their lives. I know he faced things transparently
           with them-and used the situation as a means to further teach them.
24
     (Exhibit J, Letter from Mike Burke.)
25
     Ill
26
     Ill
27

28
     Ill

                                                7
        Case 2:18-cr-00104-SVW Document 33 Filed 01/18/19 Page 13 of 35 Page ID #:174




    1          4.     MR. GOURDIKIAN'S LONG HISTORY OF CIVIC
                      ENGAGEMENT AND COMMITMENT TO HIS
 2                    COMMUNITY
    3          As a first-generation American, Mr. Gourdikian has a deep appreciation for
 4      the opportunities this country provides. For that reason, Mr. Gourdikian is deeply
 5      involved in the community, and has demonstrated a commitment to civic
 6      engagement and charitable work. (See, e.g., Exhibit K, Letter from Eugene J. Egan;
 7      Exhibit L, Letter from Mark B. Goodman; Exhibit M, Letter from Talin V.
 8      Yacoubian, AGBU Western District Chair; Exhibit N, Letter from Seta Ghazarian,
 9      Founder of the Armenian Lighthouse Charitable Foundation; Exhibit 0, Police
1o Commander Ed Calatayud, III.)
11             In addition to serving his community as a police officer for twenty-four
12      years, Mr. Gourdikian has also volunteered his time with numerous charitable
13      organizations. Most notably, Mr. Gourdikian served as a Board Member for the
14      Armenian General Benevolent Union (AGBU), where he personally took
15      management of AGBU's GenerationNext program-a program established to
16      assist at-risk youth. (Exhibit M.) He also oversaw the Pasadena Police Activities
17      League (PAL), which is an afterschool program dedicated to help youth in the
18      Pasadena community. As his colleague Jill Hawkins writes: "[Lt. Vasken
19      Gourdikian] was very dedicated to the program and the youth of the Pasadena
20      community. He was instrumental in helping the board raise funds for the program
21      and creating new and unique opportunities for the kids." (Exhibit P, Letter from Jil
22      Hawkins.) Mr. Gourdikian remains close with one of the children he mentored. As
23      his wife attests:
24             He was asked to mentor a 13 year-old [sic] at-risk youth through the
25             Pasadena Police Police Department which Vasken lovingly accepted.
               Joseph did not have any parents and did not have the guidance to make
26             the right decisions in his life and school. Vasken stood by him for eight
27             years through Joseph's trials and tribulations and made sure he was
               placed in a loving home and the right high school. One of our fondest
28


                                                   8
     Case 2:18-cr-00104-SVW Document 33 Filed 01/18/19 Page 14 of 35 Page ID #:175




 1           memories was to be present at Joseph's high school graduation. Joseph
 2           continues to be part of our life and has a solid job with a security firm.

 3    (Exhibit E.)

 4           Mr. Gourdikian also held a board position on the Armenian American
 5    Middle East Club for several years, a non-profit that sponsors activities that bring
 6   Armenian family members together and other non-profits in the area. (Exhibit Q,
 7   Letter from Maral Pigeon.) He also served as the chief liaison between the
 8   Pasadena Police Department and the Pasadena Armenian Police Advisory Council
 9   (PAPAC) for more than fifteen years. (Exhibit R, Letter from Dikran Davidian,
10   President of PAPAC.) The PAPAC is a non-profit that seeks to bring about a
11   constructive relationship between the police and Armenian Community. As
12   evidenced by the numerous support letters submitted on his behalf, Mr. Gourdikian
13   is a pillar of the community who has committed himself to serving others his entire
14   life.
15
             5.      MR. GOURDIKIAN'S ADDICTION TO AMASSING A GUN
16                   COLLECTION FUELED HIS NEED TO ENGAGE IN THE
                     BUSINESS OF SELLING FIREARMS
17
             Mr. Gourdikian has pleaded guilty and does not dispute that he was engaged
18
     in the business of selling firearms without a license. However, he got to the point
19
     where he was engaging in firearm transfers for profit after an escalating addiction
20
     to the collection of firearms. As his wife explains:
21
             Around three years ago, I noticed by husband had started to collect guns
22           as a hobby[.] Within a year, I noticed that my husband's passions for
23           guns had become an obsession. He got so much joy from buying new
             guns and adding to his vast collection which I never understood.
24           Although I objected to his obsessive hobby many times, I noticed it was
25           his outlet for day-to-day stress, He was working almost seven days a
             week and this hobby was a form of relaxation for him.
26
     (See Exhibit E.) Indeed, over the course of three years, Mr. Gourdikian went from
27
     owning three guns to amassing a significant collection of firearms. Even as his
28

                                                 9
     Case 2:18-cr-00104-SVW Document 33 Filed 01/18/19 Page 15 of 35 Page ID #:176




 1    wife's disapproval grew, his need to engage in this behavior remained unchanged,
 2    and he became more secretive about his conduct, often spending hours at a time
 3   furtively browsing firearm websites. At some point, to keep his wife from knowing
 4   how much money he was spending, he began to engage in the business of selling
 5   firearms and used that money to purchase more firearms. Mr. Gourdikian now
 6   recognizes how compulsive his behavior was and the need to find more
 7   constructive ways to deal with stress management.
 8
     B.     FACTS OF THE INSTANT OFFENSE
 9
            The facts of the instant offense are set forth in the stipulated factual basis of
10
     the Plea Agreement and are incorporated herein by reference. Additional
11
     contextual facts are set forth in Section III.A.2. iefra to assist this Court in
12
     evaluating the nature and circumstances of the offense under 18 U.S.C. §
13
     3553(a)(l).
14

15                                       III.
                                SENTENCE CALCULATION
16
            The "over-arching provision" of 18 U.S.C. § 3553(a) is that the Court
17
     impose a sentence that is "sufficient, but not greater than necessary" to achieve the
18
     goals of sentencing. Kimbrough v. United States, 552 U.S. 85, 101 (2007). Under
19
     section 3553(a), the factors the Court should consider in making this determination
20
     include: 1) the nature and the circumstances of the offense and the history and
21
     characteristics of the defendant; 2) the purposes of sentencing; 3) the kind of
22
     sentences available; 4) the United States Sentencing Guideline calculation; 5)
23
     pertinent policy statements; 6) the need to avoid unwarranted sentence disparities;
24
     and 7) the need to provide restitution. 18 U.S.C. § 3553(a). While the Guideline
25
     Sentencing Range ("GSR") is a "starting point and the initial benchmark," the
26
     Guidelines are not the sole, nor even the first among the factors that Congress has
27
     commanded the court to apply pursuant to section 3553(a). See Gall v. United
28


                                                10
     Case 2:18-cr-00104-SVW Document 33 Filed 01/18/19 Page 16 of 35 Page ID #:177




 1    States, 552 U.S. 38, 49 (2007). Instead, in reaching a decision on what constitutes
 2    an appropriate sentence, the district court should "consider all the relevant factors"
 3    and "construct a sentence that is minimally sufficient to achieve the broad goals of
 4    sentencing." United States v. Rodriguez, 527 F.3d 221, 228 (1st Cir. 2008)
 5    (emphasis added).
 6          As set forth herein, all § 3553(a) factors, considered together, warrant a
 7    sentence substantially less than the thirty months recommended by Probation.
 8
     A.     THE NATURE AND THE CIRCUMSTANCES OF THE OFFENSE
 9          AND THE HISTORY AND CHARACTERISTICS OF THE
            DEFENDANT WARRANT A LESSER SENTENCE
10
            The first consideration under 18 U.S.C. § 3553(a) is the nature and
11
     circumstances of the offense and the history and characteristics of the defendant.
12
     As set forth herein, this factor militates toward a lesser sentence.
13

14          1.     THE HISTORY AND CHARACTERISTICS OF MR.
                   GOURDIKIAN WARRANT A LESSER SENTENCE
15
            18 U.S.C. § 3553(a)(l) is a "broad command to consider" the history of the
16
     defendant. Gall v. United States, 552 U.S. 38, 50 n, 6 (2007). As one court has
17
     noted, "Surely, if ever a man is to receive credit for the good he has done, and his
18
     immediate misconduct assessed in the context of his overall life hitherto, it should
19
     be at the moment of his sentencing, when his very future hangs in the balance. This
20
     elementary principle of weighing the good with the bad, which is basic to all the
21
     great religions, moral philosophies, and systems of justice, was plainly part of what
22
     Congress had in mind when it directed courts to consider, as a necessary
23
     sentencing factor, 'the history and characteristics of the defendant." United States
24
     v. Adelson, 441 F. Supp. 2d 506 (S.D.N.Y. 2006). 3
25

26
27
     3
28    Rejected on other grounds by United States v. Peppel, 707 F.3d 627, 637-638 (6t
     Cir. 2013).
                                                11
     Case 2:18-cr-00104-SVW Document 33 Filed 01/18/19 Page 17 of 35 Page ID #:178




            One important consideration to take into account with respect to
 2   Gourdikian's history and characteristics is his engagement in exceptional
 3   charitable and civic activities, or "good works." See United States v. Cooper, 394
 4   F.3d 172 (3d Cir. 2005) (citing United States v. Thurston, 358 F.3d 51, 78 (1st Cir.
 5   2004) ). Indeed, "[w ]hether good works qualify as exceptional is evaluated with
 6   reference to the offender's wealth and status in life"; in essence, more is expected
 7   of an exceedingly wealthy person that just donating a large sum of money. Id.; see,
 8   e.g., United States v. Serafini, 223 F.3d 758, 773-74 (3d Cir. 2000) (finding three-
 9   level downward departure justified where defendant provided a $300,000
10   guarantee for medical treatment of a terminally ill patient and mentored a seriously
11   injured college student showing generosity of time and money); United States v.
12   Jones, 158 F.3d 492, 500-01 (10th Cir. 1998) (finding three-level downward
13   departure warranted considering, inter alia, defendant's long history of community
14   service).
15         Another relevant consideration under this factor is the impact incarceration
16   would have on innocent family members. See United States v. Schroeder, 536 F.3d
17   746, 756 (7th Cir. 2008). In Gall v. United States, 552 U.S. 38, 47 (2007), the
18   Supreme Court upheld a probationary sentence in a drug case and found that a
19   court does not need to find "extraordinary circumstances" to find that a variance is
20   warranted under one of the§ 3553(a) factors, such as the impact of incarceration
21   on family members. Instead, the court "must make an individualized assessment
22   based on the facts presented." Id. at 39.
23         In the instant case, the history and characteristics of Mr. Gourdikian militate
24   towards a lesser sentence. Mr. Gourdikian has no criminal history, and the
25   numerous support letters from the people who know him confirm that the charge
26   against him is entirely inconsistent with his past behavior and overall character. As
27   his friend, Jordan Hayes, writes:
28


                                                 12
     Case 2:18-cr-00104-SVW Document 33 Filed 01/18/19 Page 18 of 35 Page ID #:179




           I know that Vasken is an extremely high-caliber individual. He
 2         demonstrated poor judgment, but this is not who Vasken Gourdikian is.
           In fact, for those of us who know him like I do, we think of him as the
 3         exact opposite of this ordeal: as someone who is ethical and uses sound
 4         judgment [sic] for the benefit of others.
 5   (Exhibit H.)
 6         Additionally, as discussed in detail above, Mr. Gourdikian has clearly
 7   engaged in exceptional charitable and civic engagement throughout his lifetime.
 8   Mr. Gourdikian's primary focus was helping at-risk children in the Pasadena
 9   community. As Suzanna Sargsyan, employee of the non-profit organization
10   AGBU writes:
11         During his tenure on [AGBU's Western District Committee], Mr.
           Gourdikian dedicated a lot of his time to one of the longstanding
12
           programs, the Generation Next Mentorship Program[.] He took the lead
13         on coaching the Program Director and helped revitalize and revamp the
14         program to successfully expand its reach. With his experience in the
           Pasadena Police Activities League[.] It is unmistakable to all that Mr.
15         Gourdikian poured his life into his career and deeply enjoyed public
16         service.
17   (Exhibit S, Letter from Suzanna Sargsyan.)
18         Moreover, even after his arrest for the instant offense, Mr. Gourdikian
19   continues to help others. As his friend, Donald Amerman explains:
20         Vasken was there for me . . . when I was diagnosed with tongue and
21         lymph node cancer last April. I was already going through a nasty
           divorce and sure didn't need to have dealt with this illness at the same
22         time. Even while dealing with his own issues he made certain that if I
23         needed a ride to treatments he took me and went out of his way to do
           so. Towards the end of my treatments I needed someone to look after
24
           me as I could not trust myself to drive after my second Chemo treatment
25         I was too sick.
26   (Exhibit T, Letter from Donald Amerman.)
27         Finally, Mr. Gourdikian's wife was diagnosed with Graves disease five
28   years ago, resulting in serious damage to her immune system and eyesight. (See

                                              13
     Case 2:18-cr-00104-SVW Document 33 Filed 01/18/19 Page 19 of 35 Page ID #:180




 1    Exhibit E.) As a result, she will need to undergo orbital decompression surgery for
 2   her eyes. With their children away in college, Mr. Gourdikian will need to be
 3   home to care for his wife. As a result, any period of incarceration would be
 4   devastating for his wife.
 5          In sum, the instant offense is entirely inconsistent with Mr. Gourdikian's
 6   overall character, and through his charitable works, civic engagement, and
 7   generous spirit, Gourdikian's talents are better utilized out of custody.
 8
            2.    THE NATURE AND CIRCUMSTANCES OF THE OFFENSE
 9
            18 U.S.C. § 3553(a)(l) also gives the sentencing court a "broad command"
10
     to consider the nature and specific circumstances of the offense. Gall v. United
11
     States, 552 U.S. 38, 50 n.6 (2007). The factual statements in the Plea and the PSR
12
     set forth numerous facts which detail Mr. Gourdikian's conduct. As set forth
13
     herein, the nature and circumstances of the instant offense are mitigating and
14
     warrant a lesser sentence.
15

16                a.     THE NATURE AND CIRCUMSTANCES OF COUNT
                         ONE
17
            Mr. Gourdikian pleaded guilty in Count One to Engaging in the Business of
18
     Dealing in Firearms Without a License, in violation of 18 U.S.C. § 922 (a)(l)(A).
19
     In short, the cited subdivision of§ 922 is a licensing statute which requires a
20
     person to obtain a Federal Firearms License ("FFL") when "engaged in the
21
     business" of selling firearms. In addressing why Mr. Gourdikian needed to have an
22
     FFL, the factual allegations in the plea agreement and PSR detail several firearm
23
     transactions. These facts are necessary to the finding that Mr. Gourdikian was
24
     "engaged in the business" of selling firearms, discussed infra. By necessity, the
25
     factual statements in the Plea and PSR include a significant discussion of the
26
     requirements under both state and federal law to purchase and sell a firearm, and
27
     use some technical terms employed only in California firearms law. To avoid any
28


                                               14
     Case 2:18-cr-00104-SVW Document 33 Filed 01/18/19 Page 20 of 35 Page ID #:181




     confusion concerning the import of these facts and terms, the defense will set forth
 2   a short explanation of the federal and state requirements to assist this Court in
 3   assessing what the crime listed in Count One is (dealing without a license), and,
 4   equally as important, what it is not (improperly selling firearm or selling to
 5   prohibited person).
 6
                           i.   REQUIREMENTS TO SELL OR PURCHASE A
 7                              FIREARM
 8          Purchasing a firearm in California requires a multi-step process, which is
 9   significantly more detailed than the process required under federal law, or almost
10   any other state. To lawfully obtain a firearm in California, a purchaser must go
11   through a dealer who has an FFL and a California firearms dealer's license. 4 When
12   neither party to the transaction is a licensed dealer, the transaction must be
13   conducted through an FFL. Under federal law, a buyer must fill out a Form 4473,
14   which requires identifying information of the purchaser (name, birth date, etc.).
15   California additionally requires that the dealer fill out a Dealer's Record of Sale
16   ("DROS"). This form separately requires information about the purchaser, the
17   firearm, and the transaction type (dealer sale, private party transaction, etc.). After
18   filling out the information on a DROS, California also requires that the FFL obtain
19   a thumbprint from the purchaser. See Cal. Penal Code§ 28215(c).
20         The information collected from the federal and state forms is then used by
21   the government to conduct a check of the purchaser's background and eligibility to
22   possess, own, and receive firearms. 27 C.F.R. § 478.124; Cal. Penal Code section
23

24   4
      Many of the state and federal firearm laws and regulations, including those
25   regulating purchases from an FFL, have exceptions; for example, under California
     law, there is an exception to the FFL requirement where, inter alia, the transfer is
26
     effectuated through an intrafamilial transfer. The list of these exceptions is often
27   very lengthy, much lengthier than the statute itself. In the interest of brevity, unless
28   relevant to the facts of the instant case, the exceptions to the cited firearm laws and
     regulations will not be listed.
                                                15
     Case 2:18-cr-00104-SVW Document 33 Filed 01/18/19 Page 21 of 35 Page ID #:182




 1   28215. Under California law, while the background check is being conducted, a
 2   purchaser must wait ten days before receiving the firearm from the FFL. Cal. Penal
 3    Code§ 26815(a). The firearm will not be transferred to the purchaser unless he/she
 4   has cleared the background check and the waiting period has passed. Id.
 5          California additionally requires that all firearm purchasers pass a written
 6   firearms safety test administered by a DOJ Certified Instructor and show proof of
 7   the Firearm Safety Certificate ("FSC") to the FFL. Cal. Penal Code § 31640.
 8   Moreover, anyone acquiring a firearm from an FFL in California must perform a
 9   safe-handling demonstration in front of a DOJ Certified Instructor before receiving
10   the firearm. Cal. Penal Code §§ 26850, 26860. Both federal and state law require
11   that the purchaser present proof of identity and age before the firearm can be
12   released. 18 U.S.C. §§ 922(t)(l)(C), 1028(d)(3); 27 C.F.R. §§ 478.11,
13   478.124(c)(3)(i); Cal. Penal Code§§ 26815(c), 27540(c).
14          Federal law has no registration requirement on unregulated firearms;
15   however, since 2014, all firearms purchased in California from an FFL are
16   registered to the purchaser. The California Department of Justice receives
17   information about the purchase and firearms, and that information is recorded in
18   the Automated Firearms System ("AFS") before the firearm is released. Cal. Penal
19   Code§§ 28155, 28160, 28215(d). Thus, California maintains a centralized
20   database of all firearm transactions conducted by an FFL anywhere in the state.
21          In the instant case, a significant number of the transactions noted in the Plea
22   and PSR were conducted via private party transfers ("PPT"). In many states and
23   under federal law, private party sellers are not required to use an FFL, to verify tha
24   the buyer is not a prohibited person, or even to inspect a buyer's driver's license or
25   any other identification. These private party transaction "loopholes" have long
26
27

28


                                               16
     Case 2:18-cr-00104-SVW Document 33 Filed 01/18/19 Page 22 of 35 Page ID #:183




 1    been lamented as a chief concern with the current firearms regulations. 5
 2          However, California is a rare exception where the laws for a private party
 3    transaction are actually stricter than when a purchaser buys directly from an FFL. 6
 4    In California, every private party transaction must go through an FFL, utilizing the
 5   procedure noted above. The law additionally requires that for a PPT, the DROS
 6   form must contain detailed information from the seller as well as the purchaser.
 7   See Cal. Penal Code§ 28060(c). Furthermore, the seller (not just the buyer) must
 8    show proof of residency in California and the firearm must have a locking device
 9   when the FFL delivers it to the purchaser. Thus, unlike in most jurisdictions, using
10   a private party transfer in California is not a way to get around firearm purchasing
11   or registering requirements.
12          The factual basis in the Plea and PSR shows that Mr. Gourdikian engaged in
13   a number of private party transactions. To be clear, for each transaction, Mr.
14   Gourdikian was going through the entire process required to purchase and sell
15   firearms in California. He was, inter alia, using an FFL for every transfer,
16   complying with the state and federal recording requirements, and ensuring that he
17   was not selling to any prohibited persons. Thus, while Mr. Gourdikian has pled
18   guilty to "engaging in the business" of selling firearms, as discussed below, this is
19   not a case where a defendant was selling firearms out of the truck of his car to
20
21

22
     5
23     "The private-party gun market," one study observed, "has long been recognized
24   as a leading source of guns used in crimes" because sellers are not going through
     the background process. See Garen J. Wintemute, Anthony A. Braga, & David M.
25
     Kennedy, Private-party Gun Sales, Regulation, and Public Safety, 6 New England
26   Journal of Medicine 363, 508-511 (2010).
     6
27    One advantage to Private Party transactions under California law is that they are
28   exempt from the "one handgun per month" limitation. Cal. Penal Code § 27535(b ).

                                               17
     Case 2:18-cr-00104-SVW Document 33 Filed 01/18/19 Page 23 of 35 Page ID #:184




     anyone off the street. 7 The conviction under Count One is not because those
 2   individual acts of selling the firearms were unlawful under federal law, they were
 3   not; instead, the allegation in Count One was that Mr. Gourdikian conducted a
 4   sufficient enough number of those transactions, so that he was considered
 5   "engaged in the business," requiring him to have a license.
 6
                     ii.   REOUIREMENTS TO OBTAIN A LICENSE TO SELL
 7                         FIREARMS
 8         Both federal and California law allow a private party to sell firearms in the
 9   manner described above. However, if a person sells enough firearms to be
10   "engaged in the business" of selling firearms, then, under federal law, he/she needs
11   to get a license. The Code of Federal Regulations defines a person "engaged in the
12   business" as:
13         [A] person who devotes time, attention, and labor to dealing in firearms
14         as a regular course of trade or business with the principal objective of
           livelihood and profit through the repetitive purchase and resale of
15
           firearms, but such term shall not include a person who makes
16         occasional sales, exchanges, or purchases of firearms for the
           enhancement of a person collection or for a hobby, or who sells all or
17

18

19   7
       The factual basis discusses, inter alia, the sale of a shotgun to an undercover ATP
20   agent, stating that Mr. Gourdikian advertised a shotgun for sale, and noting that
21
     "[t]he next day, at All State Police Equipment Company located in Pomona,
     California, defendant sold a Mossberg model SPX 12-gauge shotgun ... to a
22   customer who was, in fact, an ATP agent working in an undercover capacity, in
23   exchange for $700 in case." (PSR if24.) This is certainly a correct statement of the
     facts. However, to be clear, the parties to the transaction (Mr. Gourdikian and the
24
     ATP agent) did not conduct a straight exchange of firearm for cash. Instead, the
25   parties met at an FPL; the undercover agent gave Mr. Gourdikian $700, paid $25 to
26
     obtain a firearm safety card, and paid $35 to the FPL to conduct a private party
     transaction. Both the undercover agent and Mr. Gourdikian supplied the necessary
27   documents to the employee at the gun shop, including the ATP Form 4473. The
28   firearm remained at the FFL location while the State of California conducted the
     background check.
                                              18
     Case 2:18-cr-00104-SVW Document 33 Filed 01/18/19 Page 24 of 35 Page ID #:185




 1         part ofhis personal collection of firearms.
 2   18 U.S.C. § 921(a)(21)(C). To be clear, under federal law, a person can sell
 3   intrastate to non-prohibited persons with no limit; however, if the seller is making
 4   those same transactions "with the principal objective of livelihood and profit," then
 5   he or she does need a permit. Here, the conviction under Count One was based on
 6   the fact that Mr. Gourdikian engaged in the "business" of selling firearms without
 7   a license because he was selling firearms "with the principal objective of
 8   livelihood and profit." Id.
 9         For context, Mr. Gourdikian could have easily obtained such a license. He
10   only needed to complete an application (ATF Form 7); pay a fee (the fees range
11   from $30-200 depending on the type of license); and establish premises from
12   which to conduct "business;" the premises need not be a storefront and is
13   oftentimes a home. See 18 U.S.C. §§ 923(a), 923(a)(3)(B), 923(d)(l)(E)(i),
14   923(d)(l)(F)(i)-(ii). This process would have taken him minutes to complete and
15   would not have been a significant expense. However, he clearly failed to do so, in
16   violation of federal licensing law. As such, Mr. Gourdikian has pleaded guilty to
17   this Count, and understands the error he made in not acquiring an FFL.
18
                  iii.   CALIFORNIA'S FIREARM ROSTER
19
           Several references in the factual basis refer to "off-Roster" firearms. This
20
     term has no meaning in federal law but is a much-litigated part of the California
21
     firearm law landscape. 8 Because it is referenced so often in this case, the defense
22
     will herein provide a brief description of what "off-Roster" firearms are-and what
23

24

25   8 As Justice Bybee of the Ninth Circuit recently stated when attempting to decipher
     the practical effect of California's requirements for admittance on the Roster: "[i]f
26
     all this feels complicated and backwards, welcome to the strange world" of
27   analyzing firearm laws. Pena v. Lindley, 898 F.3d 969 (9th Cir. 2018) (Bybee, J.,
28   dissenting).

                                               19
     Case 2:18-cr-00104-SVW Document 33 Filed 01/18/19 Page 25 of 35 Page ID #:186




 1   they are not.
 2          The California Department of Justice maintains a Roster of Handguns
 3   Certified for Sale in California. 9 Firearms not listed on the Roster are sometimes
 4   referred to as "unsafe handguns." However, that term misstates the practical
 5   implications of the Roster as currently constituted. As the Ninth Circuit has
 6   recently noted, "[e]ffectively the Act presumes all handguns are unsafe unless the
 7   CDOJ determines them 'not to be unsafe."' Pena, 898 F.3d at 973.
 8          The Roster was originally intended to stop the sale of "Saturday night
 9   specials," and required that a handgun sold in California meet certain safety, firing,
10   and drop safety requirements. See Cal. Penal Code§ 31910; see also Cal. Penal
11   Code§§ 31905, 31900, 32010. In order to determine if a firearm meets
12   California's criterion, firearm manufacturers must have their firearms tested and
13   pay a fee to the state of California; manufacturers must also pay an annual fee to
14   remain on the Roster. See Cal. Penal Code§ 32015. If a manufacturer does not pay
15   the requisite fee, or pay California every year, their firearm is deemed "unsafe" by
16   the State of California. The Ninth Circuit has recently recognized that "handguns
17   might not be on the roster for the simple reason that they have not been submitted
18   to DOJ for testing for reasons wholly unrelated to the [requirements]. And,
19   handguns could have fallen off the list simply because no one paid the fee to keep
20   them on." Pena, 898 F.3d at 973. Indeed, almost half of the firearms on the list in
21   2013 (meaning they passed the safety requirements as then constituted) have since
22   "fallen off' the list because manufacturers no longer wish to pay for or participate
23   in the list. See id. at 978 n.9.
24          "[O]ver time, California has added new requirements for inclusion on the
25   roster," including in 2013, a "first of its kind" law which added the additional
26
27   9
      See Roster of handguns Certified for Sale, California Dept. of Justice, Bureau of
28   Firearms,http://certguns.doj.ca.gov/.

                                               20
     Case 2:18-cr-00104-SVW Document 33 Filed 01/18/19 Page 26 of 35 Page ID #:187




 1   requirement for semi-automatic pistols that they be equipped with microstamping
 2   technology. 10 Id. at 974, 984. However, no manufacturer has yet been able to meet
 3   this standard. See id. at 983. In Pena, Justice Bybee noted:
 4          Plaintiffs argue that the testing protocol adopted by the California
 5          Department of Justice ("CDOJ") in its regulations is so demanding that
            no gun manufacturer can meet it. Plaintiffs have come forward with
 6
            evidence that no new handguns being sold in the United States can
 7          satisfy CDOJ' s testing protocol and, therefore, no new handguns
            qualify for California's approved-as-safe roster.... So far as we can
 8
            tell from the meager record before us, no one-including CDOJ-has
 9          ever tested any weapon against California's protocol to see whether it
10          is technologically feasible.

11   Id. at 988 (Bybee, J., dissenting). Justice Bybee further noted "[t]oday, no one in
12   California can purchase handguns that have the safety features the legislature
13   thought critical for saving lives, nor can any Californian purchase guns with the
14   microstamping feature the legislature thought important to assist police. The only
15   guns commercially sold in California are grandfathered from these provisions. This
16   is a totally perverse result." Id. at 989 (Bybee, J., dissenting).
17         The above information is provided only as context to what the California
18   Roster is, and what firearms can and cannot be placed on that list. Regardless of
19   the practical problems with the California Roster, it is important to be clear that the
20   Roster only (as relevant here) places restrictions on FFL's selling of those firearms.
21   Possession of an "off-Roster" firearm is not prohibited under California law. In
22   fact, many people in California lawfully possess these "off-Roster" firearms.
23   Persons possessing these firearms (even those who are not law enforcement) can
24   also lawfully transfer these firearms via an intrafamilial transfer. Additionally,
25

26   10
       Microstamping is the process of laser-engraving a pistol's make, model, and
27   serial number on parts of the firearm, including its firing pin, so that the
28   information is stamped on the cartridge casing or primer when the pistol is
     discharged. See Pena, 898 F.3d at 974.
                                                 21
     Case 2:18-cr-00104-SVW Document 33 Filed 01/18/19 Page 27 of 35 Page ID #:188




 1   while FFL's cannot generally sell non-Roster firearms, California law allows an
 2   FFL, inter alia, to sell these purportedly "unsafe handguns" to certain individuals
 3   to use personally or professionally, including, but not limited to, persons from a
 4   district attorney's office, the Department of Justice, and police officers. See Cal.
 5   Penal Code § 32000(b)(4). Thus, it is completely lawful under California law for
 6   any person (generally qualified to possess firearms) to own an off-Roster firearm,
 7   and it is lawful for a police officer (or district attorney, etc.) to sell "off-Roster"
 8   firearms in a private party transaction-using an FFL, or for a family member
 9   possessing an "off-Roster" firearm to do an intrafamilial transfer-without using
10   an FFL.
11         The Plea and PSR provide that Mr. Gourdikian was selling, through private
12   party transactions, off-Roster firearms using an FFL. This is not part of the actual
13   allegation in Count One but is listed as factual background in the case. When
14   considering the import of these facts to the seriousness of the offense, it is relevant
15   to note that federal law has no comparable Roster, and, that, although these
16   firearms were not on California's Roster, there is no evidence that the firearms
17   themselves-manufactured by respected companies, such as Glock, Sig Sauer, and
18   Colt-were actually unsafe "Saturday night specials." The only allegation is that,
19   for whatever reason, these firearms were not on the California Roster.
20   Furthermore, as noted above, it was lawful for Mr. Gourdikian to have these
21   firearms, and, as a police officer, it was lawful under California law for Mr.
22   Gourdikian to sell the "off-Roster" firearms through an FFL using a private party
23   transfer. The relevance of this information in the instant case is not to show that
24   those individual "off-Roster" transactions themselves violated the law; instead, it
25   shows that (although, again, not a violation of federal law) by lawfully selling
26   several "off-Roster" firearms via a private party transfer, using an FFL, Mr.
27   Gourdikian was "engaged in the business" of selling firearms. It further shows that,
28   as a police officer, Mr. Gourdikian was able to (lawfully) acquire and sell these

                                                 22
     Case 2:18-cr-00104-SVW Document 33 Filed 01/18/19 Page 28 of 35 Page ID #:189




     firearms in a way which an average citizen could not, an allegation Mr. Gourdikian
 2   does not dispute.
 3
           3.     THE NATURE AND CIRCUMSTANCES OF COUNT THREE
 4
           Mr. Gourdikian pleaded guilty to Count Three: False Statement During
 5
     Purchase of a firearm, in violation of 18 U.S.C. § 922(a)(6). The false statement
 6
     occurred on federal firearm Form 4473, which asks, inter alia, the yes or no
 7
     question: "[a]re you the actual transferee/buyer of the firearm(s) listed on this
 8
     form?" It then provides a "Warning" that "you are not the actual transferee/buyer i
 9
     you are acquiring the firearm(s) on behalf of another person." The notes section on
10
     the form explains: "Mr. Smith asks Mr. Jones to purchase a firearm for Mr.
11
     Smith[.] Mr. Smith gives Mr. Jones the money for the firearm. Mr. Jones is NOT
12
     THE ACTUAL TRANSFEREE/BUYER of the firearms."
13
           In 2014, the United States Supreme Court addressed the purpose of 18
14
     U.S.C. § 922(a)(6) in Abramski v. United States, 573 U.S. 169 (2014). In
15
     Abramski, the Supreme Court considered, inter alia, whether a violation of§
16
     922(a)(6) requires that the actual purchaser (the third-party who would ultimately
17
     acquire the firearm) has to be a prohibited person who could not have lawfully
18
     purchased the firearm. The Abramski defendant argued that, because the actual
19
     purchaser in that case was not a prohibited person, the misrepresentation on the
20
     4473 Form was not material. Id. at 177. The defendant reasoned that "the statute's
21
     core purpose-' keeping guns out of the hands' of criminals and other prohibited
22
     persons-' is not even implicated." Id. at 190. The Supreme Court acknowledged
23
     that keeping firearms out of the hands of prohibited persons was one core purpose
24
     of§ 922. Id. However, the Court also noted that the statute had another core
25
     purpose, namely that all firearm transactions comply with "record-keeping
26
     provisions," so law enforcement can track firearms. Id. The Court recognized that
27
     by avoiding the record-keeping requirements, "many would-be criminals [who]
28

                                               23
     Case 2:18-cr-00104-SVW Document 33 Filed 01/18/19 Page 29 of 35 Page ID #:190




 1    remain legally eligible to buy firearms ... could use [straw purchasers] to purchase
 2    an endless stream of guns off-the-books." Id.
 3          In the instant case, the facts constituting Count Three are that Mr.
 4    Gourdikian went to an FFL, purchased the listed firearm, and completed Form
 5   4473, stating that he was purchasing the firearm for himself. While waiting for the
 6   firearm to be released (during the waiting period), Mr. Gourdikian offered the
 7   firearm for sale on a popular firearm website. The allegation is not specifically that
 8   the form was initially incorrect. However, when Mr. Gourdikian picked up the
 9   firearm, he re-certified the federal form, meaning that he affirmed his earlier
10   statement that he was purchasing the firearm for himself, when, in fact, he had
11   decided to sell the firearm to another party. This unquestionably constitutes a
12   violation of the statute.
13          However, in considering the seriousness of the way in which Mr. Gourdikia
14   committed this offense, it is relevant to note that Mr. Gourdikian did not directly
15   give the firearm to the actual purchaser. Instead, when Mr. Gourdikian
16   subsequently sold the firearm to another person (the actual purchaser), that firearm
17   transaction went through an FPL and all record keeping requirements were met,
18   including the background check, and applicable waiting period. Indeed, when the
19   Abramski Court was considering various possible factual situations for a violation
20   of§ 922(a)(6), the Court stated that in all of the scenarios, something a "true buyer
21   [the person receiving the firearm] would not do" is "give his identifying
22   information to the dealer and submit himself to a background check." Abramski,
23   573 U.S. at 180-81 (emphasis in original). Yet, that is, in fact, what happened
24   here; the actual purchaser was not a prohibited person and did give all relevant
25   identifying information to the dealer. Thus, the conduct in the instant case, while
26   undoubtedly a crime, is outside the heartland of a typical offense where a straw
27   purchaser gives a firearm directly to the ultimate possessor (whether or not
28   prohibited), without complying with the government's requirements and ensuring

                                               24
     Case 2:18-cr-00104-SVW Document 33 Filed 01/18/19 Page 30 of 35 Page ID #:191




 1   the requisite record-keeping.
 2
     B.    SECTION 3553(A) FACTORS CONCERNING THE NEED FOR THE
 3         SENTENCE IMPOSED
 4         The next factors under section 3553(a) concern the need for a particular
 5   sentence. The mandatory principle of section 3553 is a limiting one, the sentence
 6   must be "sufficient, but not greater than necessary," to satisfy the need for the
 7   sentence imposed:
 8         (A) to reflect the seriousness of the offense, to promote respect for the
 9         law, and to provide just punishment for the offense; (B) to afford
           adequate deterrence to criminal conduct; (C) to protect the public from
10         further crimes of the defendant; and (D) to provide the defendant with
11         needed educational or vocational training, medical care, or other
           correctional treatment in the most effective manner.
12
     18 U.S.C. § 3553(a)(2) (emphasis added).
13
           Courts across the country have recognized that they must honor this
14
     parsimonious provision. See, e.g., Carty, 520 F.3d at 991; United States v. Spigner
15
     416 F.3d 708, 711 (8th Cir. 2005).
16

17         1.     THE SERIOUSNESS OF THE OFFENSE
18                Mr. Gourdikian understands and realizes the seriousness of his offens
19   and is deeply ashamed of his actions. As his many friends and family attest, Mr.
20   Gourdikian's remorse is genuine, and felt deeply. As his friend, Art Chute, writes:
21   "After speaking with Vasken on several occasions, I'm well aware of the regret
22   and shame he feels for embarrassing not only himself but his family, friends, polic
23   department and coworkers." (Exhibit U, Letter from Art Chute.) Mr. Gourdikian
24   has lost the job he loves and tarnished his decades-long career on the police force,
25   which will serve as a reminder of his mistake for the rest of his life. (See Exhibit
26   V, Letter from Greg Afsharian.)
27         In sum, Mr. Gourdikian understands the severity of his mistakes and will not
28   reoffend.

                                               25
     Case 2:18-cr-00104-SVW Document 33 Filed 01/18/19 Page 31 of 35 Page ID #:192




 1
              2.    THE NEED TO PROVIDE JUST PUNISHMENT AND
 2                  PROMOTE RESPECT FOR THE LAW
 3           18 U.S.C. § 3553 mandates that the court consider the need for the sentence
 4   imposed to provide just punishment for the offense. 18 U.S.C. § 3553(a)(2)(A). In
 5   order to determine whether a punishment is "just," a number of factors need to be
 6   considered. A 'just" punishment is punishment that "fits the crime." Simon v.
 7   United States, 361 F. Supp. 2d 35, 43 (E.D.N.Y. 2005). The punishment should not
 8   be unreasonably harsh under all of the circumstances of the case. See United States
 9   v. Wilson, 350 F. Supp. 2d 910 (D. Utah 2005) (citing S. Rep. No. 98-225, at 75-76
10   (1983), as reprinted in 1984 U.S.C.C.A.N. 3182, 3258-59.)
11           Mr. Gourdikian has already suffered enormously as a result of this
12   conviction. Mr. Gourdikian has already lost the career that meant everything to
13   him and hundreds of thousands of dollars in pension benefits-those collateral
14   consequences are far worse than any sentence imposed by this Court. As Alan
15   Snitzer explains:
16           [N]o benefit will come of incarcerating this man, who has lost virtually
17           everything as a result of his admitted violations of law and poor
             judgment[sic], but who worked very hard to protect the public for
18
             nearly 2 Yi decades - placing his life on the line every day he went to
19           work- and who has already lost a well-paying career with what might
             have been a very bright future, as well as tens of thousands of dollars
20
             of forfeited personal property, i.e., the firearms.
21
     (Exhibit D.) Accordingly, a probationary sentence is appropriate in the instant
22
     case.
23

24           3.    THE NEED TO PROTECT THE PUBLIC

25           Another factor to consider in determining the need for the sentence imposed
26   is whether or to what extent society needs to be protected from the defendant. Mr.
27   Gourdikian poses no risk to the community because the instant offense is truly an
28   aberration-Mr. Gourdikian has no criminal history, and in his decades-long caree

                                               26
     Case 2:18-cr-00104-SVW Document 33 Filed 01/18/19 Page 32 of 35 Page ID #:193




 1   as a police officer never had any other complaints or issues. Additionally, because
 2   of his felony conviction, Mr. Gourdikian will never again be able to purchase a
 3   firearm, and he will never again be allowed to conduct a firearm transfer.
 4          Furthermore, Mr. Gourdikian has demonstrated to this Court that he can be
 5   compliant with court-ordered supervision. Mr. Gourdikian was arrested for the
 6   instant offense almost two years ago. Since his release on bond in March 2018, Mr.
 7   Gourdikian has remained in strict compliance with the terms of his pre-trial
 8   release.
 9         Accordingly, given his long history of charitable and civic engagement, Mr.
10   Gourdikian can be of better serve his community outside of prison.
11
           4.     THERE IS A LOW LIKELIHOOD OF RECIDIVISM
12
           In determining whether the length of the sentence is adequate to protect the
13
     general public from further crimes of the defendant, it is also relevant to determine
14
     a defendant's likelihood of recidivism.
15
           Mr. Gourdikian is forty-eight years old. Given his age, lack of criminal
16
     history, and the significant stress and shame his actions have brought on his family
17
     as a result of this case, it is extremely unlikely that Mr. Gourdikian would
18
     recidivate. As Mr. Gourdikian's friend, Todd McDonald, writes:
19
           From the beginning, Vasken expressed great remorse for his actions.
20
           He showed genuine regret not merely for the criminal liability he faced,
21         but for those he let down. . . . I truly believe his wrongful actions
22
           represent an aberration that he will never repeat. He has demonstrated
           honesty, integrity, and fairness in more than 15 years that I have worked
23         with Vasken.
24   (Exhibit W, Letter from Todd McDonald.) This criminal incident has brought
25   significant pain to Mr. Gourdikian, who is deeply ashamed of the embarrassment
26   he has caused to his family and the police department. He will not reoffend.
27   III
28   III

                                               27
     Case 2:18-cr-00104-SVW Document 33 Filed 01/18/19 Page 33 of 35 Page ID #:194




 1
     C.    KINDS OF SENTENCES AVAILABLE
 2
           18 U.S.C. § 3553(a) requires consideration of the "kinds of sentences
 3
     available." Thus, this Court should consider whether a term of imprisonment is
 4
     necessary in the instant case. This Court has at its disposal every sentencing option
 5
     in framing a just sentence for Mr. Gourdikian, including probation with some form
 6
     of restriction on Mr. Gourdikian's liberty, and/or a period of home detention or
 7
     halfway house.
 8
           Although custody time is permissible in the instant case, it is relevant to note
 9
     that in enacting the Sentencing Reform Act of 1984 ("SRA"), Congress intended
10
     that "prison resources [would be], first and foremost, reserved for those violent and
11
     serious criminal offenders who pose the most dangerous threat to society," and that
12
     "in cases of nonviolent and nonserious offenders, the interests of society as a
13
     whole as well as individual victims of crime can continue to be served through the
14
     imposition of alternative sentences, such as restitution and community service."
15
     See Pub. L. No. 98-473, § 239, 98 Stat. 1987, 2039 (1984) (codified at 18 U.S.C. §
16
     3551). 11 Thus, in determining what type of sentence is available, this Court can
17
     consider that Congress was disinclined to devote resources to nonviolent,
18
     nonserious offenders like Mr. Gourdikian.
19
           Additionally, even if this Court declines to grant a variance for the reasons
20
     set forth above, under Section 3553(a), the "kinds of sentences" available include
21

22
     11
23      Despite the statutory goals of Congress, Guideline sentences have resulted in a
24   larger prison population. As of year-end 2006, the Bureau of Prisons was 37% over
     capacity. William J. Sabol et al., Prisoners in 2006, Bureau of Justice Statistics
25   Bulletin, Dec. 2007, at 5-6, Available at https://www.bjs.gov/content/pub/pdf/p06.
26   pdf.; see also Prisons, Jails & Probation, DrugWarFacts.org,
     http://www. drugwarfacts. org/ems/prisons_andjails #sthash.9v3 36PGw .dpuf
27
     ("The Federal Bureau of Prisons operated at 36% above reported capacity at year
28   end2010.").

                                               28
     Case 2:18-cr-00104-SVW Document 33 Filed 01/18/19 Page 34 of 35 Page ID #:195




 1    the use of probation. 18 U.S.C. § 3553(a)(3). 12 This finding was reinforced in Gall,
 2    52 U.S. 38, where the Supreme Court recognized the value of a probationary
 3    sentence under the SRA and Section 3553(a), even when probation is not called for
 4    by the total offense level. Id. at 44. In Gall, the Supreme Court admonished
 5    sentencing courts to "'consider every convicted person as an individual,'"
 6    remaining mindful that a sentence of imprisonment "may work to promote not
 7    respect, but derision, for the law if the law is viewed as merely a means to dispense
 8    harsh punishment without taking into account the real conduct and circumstances
 9    involved in sentencing." Id. at 52, 54 (citations omitted). The Gall Court also noted
10   that "'Probation is not granted out of a spirit of leniency."' Id. at 48 n.4 (quoting
11    Guides for Sentencing, Advisory Council of Judges of National Council on Crime
12   and Delinquency at 13-14 (1957)). Indeed, "[o]ffenders on probation are ...
13   subject to several standard conditions that substantially restrict their liberty." Id. at
14   48 (citing United States v. Knights, 534 U.S. 112, 119 (2001) This can include
15   individualized specific conditions to address the issues attendant to a particular
16   case. Id. at 48.
17          As a result, regardless of the Guideline calculation, this Court should
18   consider whether, based on the unique facts of the instant case, a term of probation,
19   or other non-custodial sentence, is available. The instant case is one where the
20   "type of sentence" imposed need not be imprisonment. A period of probation, with
21   serious conditions, or a term of house arrest, can adequately meet the goals of
22   § 3553.
23   III
24

25
     12
26      18 U.S.C. § 3582(a) provides that "[t]he court, in determining whether to impose
     a term of imprisonment, and, if a term of imprisonment is to be imposed, in
27
     determining the length of the term, shall consider the factors set forth in section
28   3553(a) to the extent that they are applicable[.]"

                                                29
     Case 2:18-cr-00104-SVW Document 33 Filed 01/18/19 Page 35 of 35 Page ID #:196




                                              IV.
                                       CONCLUSION
 2
           In sum, the Court should consider whether, based on the unique facts of the
 3
     instant case, a term of probation is appropriate. The instant case is one where a
 4
     period of supervised release, with serious conditions can adequately meet the goals
 5
     of§ 3553. For the reasons set forth above, Mr. Gourdikian requests that this Court
 6
     fashion a probationary sentence that serves the ends of justice.
 7

 8
     DATED: January 18, 2019                        Respectfully submitted,
 9                                                  WERKSMAN JACKSON &        QUINN LLP



                                                    A1~                  ivL
10

11

12                                                  Mark J. Werksman
                                                    Kelly C. Quinn
13
                                                    Elizabeth S. Little
14                                                  Attorneys for Defendant
15

16

17

18

19

20
21

22

23

24

25

26
27

28


                                               30
